Citation Nr: 0630277	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  03-30 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
the claim for service connection for a left wrist disability.  

2.  Whether new and material evidence was submitted to reopen 
the claim for service connection for a gastrointestinal (GI) 
condition.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for generalized anxiety 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and A. G. 


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from August 1988 to September 
1990 and from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2002 and May 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  

In the veteran's claims folder, there is a copy of the 
January 2002 rating decision on appeal.  The veteran appears 
to have mailed it to the RO after highlighting and writing on 
the decision.  It appears that he disagreed with all five 
issues contained in the January 2002 rating decision, even 
though his April 2002 Notice of Disagreement (NOD) only 
expresses disagreement with three of the five issues.  The 
copy of the rating decision with the veteran's handwriting on 
it has no date stamp, so the Board is unable to determine 
whether it is a timely NOD.  Therefore, the issues of service 
connection for a sleep disorder and a rash are referred to 
the RO for adjudication of the question of the timeliness of 
the NOD.  

The issues of whether new and material evidence was submitted 
to reopen the claim for service connection for a GI condition 
and service connection for generalized anxiety disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.
FINDINGS OF FACT

1.  Evidence received since the March 1993 rating decision 
that pertains to the veteran's claim for a left wrist 
condition is cumulative of evidence previously of record, 
does not bear directly and substantially on the matter for 
consideration, and is not so significant that it must be 
considered with all the evidence of record in order to fairly 
adjudicate the appeal.  

2.  The veteran's headaches were not caused by his active 
military service from August 1988 to September 1990 and form 
January 1991 to May 1991.


CONCLUSIONS OF LAW

1.  The March 1993 rating decision that denied the veteran's 
claim for service connection for a left wrist condition is 
final.  38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2006).   

2.  No new and material evidence has been received since the 
March 1993 rating decision to reopen a claim for service 
connection for a left wrist condition.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Service connection for headaches is not established.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 1993, the RO denied the veteran's claim for service 
connection for a left wrist condition.  The veteran did not 
appeal the decision.  Therefore, the March 1993 RO decision 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d) (2006); 38 C.F.R. § 20.200, 20.302, 20.1103 
(2006).  

The veteran filed his claim to reopen in November 2000.  
Because the claim was filed before August 29, 2001, an older 
definition of what constitutes new and material evidence must 
be applied.  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
New evidence means not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously of record is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
See 38 C.F.R. § 3.156(a) (2006) (amended definition of "new 
and material evidence" effective for claims filed on or 
after August 29, 2001).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Evidence received since the March 1993 denial of service 
connection for a left wrist condition consists of VA and 
private treatment records; correspondence from the veteran; 
his service medical and personnel records and a transcript of 
the February 2006 hearing.  

With regard to the left wrist claim, all the evidence listed 
above is new, in that it has not been submitted to VA before.  
However, the Board finds that the evidence is not material to 
the claim because it does not bear directly and substantially 
upon the specific matters under consideration, nor is it by 
itself or in connection with evidence previously of record, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Specifically, none of the evidence received indicates that 
the veteran's left wrist condition was incurred during, or 
aggravated by, his military service from August 1988 to 
September 1990 and from January 1991 to May 1991.  
Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection a left wrist 
condition.  The claim is not reopened.  38 U.S.C.A. § 5108.  

With regard to the veteran's claim for service connection for 
headaches, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2006).  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2006 following such service.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Service connection may be granted when the evidence 
establishes: (1) that he is a Persian Gulf veteran; (2) who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  

A "qualifying chronic disability" for purposes of 38 U.S.C.A. 
§ 1117 is a chronic disability resulting from (A) an 
undiagnosed illness, (B) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome (CFS), 
fibromyalgia, or irritable bowel syndrome) that is defined by 
a cluster of signs or symptoms, or (C), any diagnosed illness 
that the Secretary determines in regulation prescribed under 
subsection (D) warrants a presumption of service connection.  
38 U.S.C. § 1117(a)(2) (West 2002); 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) (2006).  

Service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to, fatigue, signs or 
symptoms involving skin, headaches, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastroesophageal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  The undiagnosed illness must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 C.F.R. § 
3.317(a)(1)(i).  A chronic disability for purposes of 38 
U.S.C.A. § 1117 is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. § 
3.317(a)(3).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  There is no medical evidence of record that 
the veteran has a current disability from headaches.  
Therefore, the veteran does not have a current disability for 
VA purposes.  

Even if the Board were to assume that the veteran has a 
current disability from headaches, based upon his testimony 
at his February 2006 video conference hearing, service 
connection would not be granted as due to an undiagnosed 
illness or on a direct basis.  Since the veteran has not 
sought treatment for headaches, there is no evidence that he 
has had them for 6 months or more.  38 C.F.R. § 3.317(a)(3).  
There is also no evidence that he exhibited objective 
indications of a chronic disability due to undiagnosed 
illnesses or combination of undiagnosed illnesses that became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more before December 31, 2006 
following such service.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  In fact, he testified at his February 2006 video 
conference hearing that his headaches were caused by head 
trauma in 1988, before he served in the Southwest Asia 
theater of operations.  

The veteran testified that since his December 1988 head 
injury, he experienced chronic headaches.  The veteran 
reported bumping his head on a smoke generator.  His SMRs 
show that he was treated for a headache and a small bump on 
the head in December 1988.  The veteran testified that he has 
not sought medical treatment for his headaches since leaving 
the military in May 1991, and that he self-medicates by 
taking Advil once a day.  

The veteran's March 1988 Report of Medical History on his 
enlistment examination showed a history of headaches, 
providing evidence that the veteran's headaches existed prior 
to service.  The physician noted that the veteran had "non 
disabling" headaches.  The veteran's SMRs show that he was 
treated for headaches twice during his first term of service, 
in December 1988 (when he suffered a minor head trauma) and 
April 1990.  In December 1988, the veteran complained of 
headaches and diarrhea.  He had a small bump on his forehead 
and seemed drowsy.  In April 1990, he was diagnosed with the 
flu.  In July 1990, the veteran reported frequent severe 
headaches on his Report of Medical History.  The physician 
did not comment about the headaches on the Report of Medical 
History form.  His re-enlistment examination in February 1991 
showed that he had headaches and treated them with over the 
counter medication.  The veteran's April 1991 separation 
examination was negative for headaches.  The veteran's 
headaches in December 1988 and April 1990 were acute and 
transitory, not chronic.  

As there is no post-service medical evidence of treatment for 
headaches, there is no evidence of record to show that the 
veteran's headaches were incurred during or aggravated by the 
veteran's active military service.  The Board finds that the 
preponderance of the evidence is against service connection 
for headaches.  38 U.S.C.A. § 5107(b).  The appeal is denied.  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letter 
dated in May 2002, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the September 2003 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO did not issue VCAA notice 
prior to the January 2002 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As 
discussed above, the Board finds that the RO has ultimately 
provided all notice required by § 5103(a).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  In fact, in 
September 2003, the veteran stated that he had submitted all 
the evidence in support of his claim.  

VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Here, the veteran was generally notified of 
this information in the May 2002 letter.  However, since the 
Board finds no new and material evidence in the record, it 
also finds no prejudice to the veteran in proceeding with the 
issuance of a final decision on this issue in the absence of 
specific Kent notice.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the claims being 
discussed herein are being denied, no disability rating or 
effective date will be assigned.  Therefore there can be no 
possibility of any prejudice to the veteran.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, and private medical records.  As there is 
no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that is no competent medical 
evidence showing or indicating a nexus between service and 
the veteran's reported headaches, warrants the conclusion 
that a remand for an examination and/or opinion is not 
necessary to decide the claim.  See 38 C.F.R.  § 3.159 (c)(4) 
(2006).  As service and post-service medical records provide 
no basis to grant this claim, and provide evidence against 
the claim, the Board finds no basis for a VA examination to 
be obtained.


ORDER

As no new and material evidence has been received, the claim 
for service connection for a left wrist condition is not 
reopened.  The appeal is denied.  

Service connection for headaches is denied.  


REMAND

In August 2006, the Board received evidence from the Maryland 
Disability Determination Service and Dr. G. R., a private 
practitioner.  The evidence pertains to the veteran's claim 
for whether new and material evidence was submitted to reopen 
his claim for service connection for a GI condition, and, if 
so, whether service connection is warranted.  Pursuant to 38 
C.F.R. § 20.1304 (2006), pertinent evidence received by the 
Board necessitates a return of the case to the RO for review 
and consideration and preparation of another SSOC prior to a 
Board decision unless there has been a waiver of such 
referral.  No such waiver is of record.  Therefore the case 
must be returned to the RO.  

Additionally, the Board notes that in March 2006, the veteran 
filed a timely notice of disagreement with regard to the May 
2005 rating decision which denied his claim for service 
connection for generalized anxiety disorder.  As no SOC has 
been issued, the claim remains pending in appellate status 
(see 38 C.F.R. § 3.160(c) (2006)) and requires further action 
by the RO.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 
(2006); see also Manlincon v. West, 12 Vet. App. 238 (1999).  


Accordingly, the case is REMANDED for the following actions:

1.  The RO should issue a statement of 
the case to the veteran and his 
representative, addressing the issue of 
entitlement to service connection for 
generalized anxiety disorder, including 
citations to all relevant laws and 
regulations pertinent to this claim.  The 
veteran and his representative must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2006).  Then, only if the 
appeal is timely perfected, should the 
issue be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal, 
considering the new evidence received by 
the Board in August 2006.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a SSOC and afford the 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


